                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

SHAVON DAVIS and JAQUELINE GILMORE,                                                     PLAINTIFFS
on behalf of themselves and others similarly situated

V.                                                        CIVIL ACTION NO. 1:18-CV-134-SA-RP

BOSS WINGS ENTERPRISES, LLC, et al.                                                  DEFENDANTS

                                  ORDER AND FINAL JUDGMENT

          Plaintiffs Shavon Davis and Jaqueline Gilmore filed suit on July 12, 2018. Docket 1. On June

26, counsel for Gilmore was allowed to withdraw and plaintiff was ordered that “no later than July

26, 2019, either an attorney must enter an appearance on behalf of Ms. Gilmore in this matter, or Ms.

Gilmore must file a notice of her intention to proceed in this matter without an attorney.” Docket 62.

Similarly, on July 5, 2019, Davis’ counsel was allowed to withdraw and the order allowing

withdrawal contained the same directive. Docket 64. Additionally, the Orders allowing withdrawal

advised that “failure to comply with Orders of this court may result in sanctions, up to and including

dismissal of the case, as failure to comply with this Order or other Orders may lead to a presumption

that it has chosen not to proceed with this case.”

          Neither plaintiff responded to the Orders allowing withdrawal and on August 5, 2019, the

court entered a Show Cause Order directing plaintiffs to show cause why their claims should not be

dismissed by August 19, 2019. Again, the plaintiffs have not responded to the Show Cause Order and

the time for a response has expired. In accordance with the court’s August 5, 2019 Order, the

plaintiffs’ claims are hereby dismissed with prejudice, the case closed and removed from the court’s

docket.

          This, the 22nd day of August, 2019.

                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
